UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                    Plaintiff,
                                          89 Cr. 346 (LAP)
-against-
                                                ORDER
GEORGE RIVERA,

                    Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Mr. Rivera’s motion for a

sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A) (dkt.

no. 932).    The Government shall file any response no later than

July 19, 2021.    Mr. Rivera may file any reply no later than

August 2, 2021.

    SO ORDERED.

Dated:      New York, New York
            June 21, 2021

                          __________________________________
                          LORETTA A. PRESKA
                          Senior United States District Judge




                                 1
